Citation Nr: 1214048
Decision Date: 04/17/12	Archive Date: 05/24/12

Citation Nr: 1214048	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-19 871	)	DATE APR 17 2912
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a brainstem disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Dana W. Duncan, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

By a November 2008 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on an undated Joint Motion for Remand (Joint Motion), the Court remanded the appeal in March 2010 for additional consideration.  In August 2010, the Board vacated its November 2008 decision and again denied the issues on appeal.  Thereafter, the Veteran again appealed the Board's decision to the Court.  Based on another undated Joint Motion, the Court again remanded the appeal in October 2011 for additional development and consideration.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issues on appeal are remanded to the RO.  


ORDER TO VACATE

By an August 30, 2010 decision, the Board denied entitlement to service connection for a brainstem disorder, a cervical spine disorder, and a headache disorder.  The Veteran appealed the Board's decision to the Court.  Based on an undated Joint Motion, the Court remanded the case to the Board for additional development and consideration in compliance with the Joint Motion.

In December 2011, a letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional evidence or argument tin support of his appeal prior to the Board's readjudication.  In March 2012, the Veteran's representative submitted additional argument to the Board.

An appellate decision may be vacated upon request of the Veteran, his or her representative, or on the Board's own motion when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the Board's August 2010 decision for further development and consideration, in compliance with a Joint Motion.  Accordingly, the August 30, 2010 Board decision which denied service connection for a brainstem disorder, a cervical spine disorder, and a headache disorder must be vacated, and a new decision regarding those issues will be entered as if the August 2010 Board decision addressing those issues had never been issued. 


REMAND

For the reasons set forth in the Joint Motion, the Veteran's claims for entitlement to service connection for a brainstem disorder, a cervical spine disorder, and a headache disorder must be remanded for additional development.  In that regard, as instructed in the Joint Motion, the RO should provide the Veteran with a VA examination to determine whether his brainstem disorder and cervical spine disorder, are congenital defects or congenital diseases.  This is significant because the Court has held that the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries."  38 U.S.C.A. §§ 1110, 1111 (West 2002); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply.").  If it is determined that the Veteran's brainstem disorder and cervical spine disorder are congenital defects, the examiner must state whether these defects were subject to a superimposed disease or injury in service, thereby resulting in additional disability.  If so, service connection may be warranted for the resulting disability.  See VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  If it is determined that the brainstem disorder and cervical spine disorder are congenital diseases, the examiner should provide an opinion as to whether they were aggravated beyond the normal progression of the disease by active duty service.

The Veteran should also be provided with a VA examination addressing the etiology of his headache disorder.  In that regard, the RO should request that the examiner provide an opinion as to whether the Veteran's headache disorder is due to his cervical spine disorder or brainstem disorder.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA examination to determine whether his brainstem disorder and cervical spine disorder are congenital defects or whether they are congenital diseases.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record, to include the service and post-service medical records, Virtual VA records, and the Veteran's contentions, the VA examiner must provide an opinion as to whether the Veteran's brainstem disorder and cervical spine disorder are congenital defects or congenital diseases.  If they are determined to be congenital diseases, the VA examiner must provide an opinion as to whether the brainstem disorder and cervical spine disorder were aggravated beyond the normal progression of the diseases by the Veteran's active duty service.  If they are found to be congenital defects, the examiner must provide an opinion as to whether they were subject to a superimposed disease or injury during service and identify the superimposed disease or injury.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded a VA examination to determine the etiology of his headache disorder.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record, to include the service and post-service medical records, Virtual VA records, and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's current headache disorder is directly related to service or to his cervical spine disorder or brainstem disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

6.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Citation Nr: 1032597
Decision Date: 08/30/10	Archive Date: 12/23/10

Citation Nr: 1032597	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-19 871	)	DATE AUG 30 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a brainstem disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Dana W. Duncan, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1993.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  In a November 2008 decision, the Board denied the claims 
on appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based on an 
undated Joint Motion for Remand (Joint Motion), the Court 
remanded this appeal in March 2010 for development in compliance 
with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the 
brainstem, cervical spine, and headache disorder issues, based on 
the finding that the Board's November 2008 decision misapplied 
the provisions of 38 U.S.C.A. § 1111 (West 2002) and failed to 
provide adequate reasons and bases for why a further VA medical 
examination was not warranted for the Veteran's headache 
disorder.  Therefore, the decision of November 13, 2008 failed to 
provide the Veteran due process under the law.  Accordingly, in 
order to prevent prejudice to the Veteran, the parts of the 
November 13, 2008 decision of the Board that denied service 
connection for a brainstem disorder, a cervical spine disorder, 
and a headache disorder must be vacated, and a new decision will 
be entered as if those parts of the November 13, 2008 decision by 
the Board had never been issued.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed brainstem disorder clearly 
and unmistakably pre-existed military service and clearly and 
unmistakably did not undergo a permanent increase in the 
underlying severity during military service.

2.  The Veteran's currently diagnosed cervical spine disorder 
clearly and unmistakably pre-existed military service and clearly 
and unmistakably did not undergo a permanent increase in the 
underlying severity during military service.

3.  The preponderance of the evidence of record does not relate 
the Veteran's currently diagnosed headache disorder to military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A brainstem disorder was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

2.  A cervical spine disorder was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

3.  A headache disorder was not incurred in, or aggravated by, 
active military service, or proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, letters dated in May 2006 and July 
2006 satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination sufficient for adjudication purposes 
was provided to the Veteran in connection with his headache 
disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  While this examination did not comment on whether the 
Veteran's headache disorder was related to his cervical spine and 
brainstem disorders, such an opinion is irrelevant to the 
adjudication of the claim as service connection is not in effect 
for a cervical spine disorder or a brainstem disorder and the 
Board is again denying service connection for those disorders 
herein.  In these circumstances, a remand to obtain such an 
etiological opinion would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

VA examinations have not been accorded the Veteran in connection 
with his other claims.  The Veteran has repeatedly requested the 
he be provided with VA examinations for these other claims and 
has stated that the RO improperly failed to schedule these 
examinations.  In this regard, the Board emphasizes that the VA 
regulations are clear on this matter.  VA is required to provide 
a medical examination or obtain a medical opinion if VA 
determines it is necessary to decide the claim.  A medical 
examination or a medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or current symptoms of disability; (B) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a disease or symptoms of a disease listed in §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
indicates that that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009)

In this case the evidence of record includes current medical 
diagnoses of brainstem and cervical spine disorders.  However, 
the evidence of record does not establish that the Veteran 
experienced an event, injury, or disease in service which relates 
to either of these claimed disabilities.  Furthermore, as will be 
discussed below, the evidence of record does not indicate that 
either the brainstem disorder or the cervical spine disorder is 
associated with military service.  As such, under VA law, medical 
examinations or medical opinions are not considered necessary to 
decide the Veteran's claims for service connection for a 
brainstem disorder and a cervical spine disorder.  Accordingly, 
the RO properly declined to provide the Veteran with further 
medical examinations.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).

When determining whether a disability or disease was incurred in 
service, or preexisted service, a veteran shall be presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease or injury existed prior to 
service and by clear and unmistakable that the disease or injury 
was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 
1089, 1093 (Fed. Cir. 2004).  The Veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and was clearly and unmistakably 
not aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A 
preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Aggravation for purposes of 
entitlement to VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Accordingly, temporary or intermittent 
flare-ups of a preexisting disease during service are not 
sufficient to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 
529, 536-7 (1996).

Brainstem and Cervical Spine Disorders

The Veteran's service treatment records show that on a February 
1989 induction report of medical history, the Veteran indicted 
that he had previously experienced a head injury.  The examiner 
noted that the Veteran reported hitting his head on a crib with 
no loss of consciousness.  The Veteran's service treatment 
records are negative for any complaints or diagnoses of a 
brainstem or cervical spine disorder.

After separation from military service, a November 2002 private 
medical report stated that the Veteran was being referred for 
"new onset" headaches.

A December 2002 private medical report stated that the Veteran 
experienced positional vertigo symptoms in July 2002 and November 
2002, with chronic headaches for "months."

A November 2003 VA radiographic report stated that on views of 
the Veteran's lateral cervical spine, there appeared to be a 
"fusion of the facets at C1-2 with a small cleft seen anteriorly 
at the junction of the odontoid with the body of C2 that is 
presumably developmental in nature and represents normal 
variation."  The impression was apparent fusion of the posterior 
elements at C1-2 with possible congenital deformity or 
post-traumatic deformity between the odontoid and body of C2 that 
should be correlated with clinical history.

A November 2003 VA neurosurgery report dated the next day stated 
that there was "kinking" of the Veteran's brainstem and that 
the Veteran's cervical spine disorder was congenital.  The 
medical evidence of record shows that the Veteran's cervical 
spine and brainstem disorders have been consistently diagnosed 
since November 2003 and that they have consistently been 
described as congenital in nature.

An October 2007 letter from a VA medical examiner stated that the 
Veteran

suffers from congenital abnormalities of 
the cervical spine and compression of the 
brain stem, including all of the residual 
effects from this abnormality.

It is the opinion of this provider that 
while [the Veteran] was in the Navy he was 
seen by Air Force doctors and was 
improperly diagnosed for the above stated 
condition.

The headaches that were improperly 
diagnosed per the Air Force is caused by or 
a result of the missed congenital 
abnormality of the cervical spine and the 
compression of the brain stem, including 
all the residual effect the [veteran] has 
suffered from this improperly diagnosed 
condition.

The Veteran claims that his cervical spine and brainstem 
disorders pre-existed military service and were aggravated by 
military service.  In this regard, the Board notes that the 
congenital nature of the Veteran's disorders is clear and 
unmistakable evidence which demonstrates that the disorders 
existed before acceptance and enrollment into service.  As such, 
despite the absence of any cervical spine or brainstem disorders 
on the Veteran's service entrance examination report, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence.  See Wagner, 370 F.3d at 1093.

While the October 2007 letter from a VA medical examiner stated 
that the Veteran's disorders were "improperly diagnosed" during 
military service, this statement does not provide any evidence 
whatsoever that the disorders increased in severity during 
military service.  There is no medical evidence of record which 
states in any manner that the Veteran's cervical spine or 
brainstem disorders increased in severity in any manner during 
military service.  Indeed, the Veteran's service treatment 
records do not include a single medical record of treatment for a 
cervical spine disorder or a brainstem disorder.  The mere 
existence of a pre-existing disability during military service, 
and even the failure of the military to properly diagnosis such a 
disability, does not provide any evidence that the disability 
itself underwent an increase in severity during military service.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  In this case, 
there is no inservice evidence of any complaints or symptoms of a 
cervical spine or brain stem disorder, there is no post-service 
medical evidence of any complaints or symptoms until 2002, and 
there is no medical evidence which states that either of these 
disabilities underwent an increase in the underlying severity 
during military service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

The October 2007 letter from a VA medical examiner stated that 
the Veteran's headaches were a symptom of his cervical spine and 
brainstem disorders.  However, even if the Veteran's in-service 
headache complaints were a manifestation of his 


cervical spine and brainstem disorders, the medical evidence 
shows that they occurred only once during military service for a 
period of approximately 4 days.  The Veteran did not report a 
recurrence of the headaches and he specifically reported on his 
February 1993 separation examination report of medical history 
that that he did not have and had never had frequent or severe 
headaches.  Thus, the medical evidence of record shows that even 
if the Veteran's in-service headaches were a symptom of his 
cervical spine and brainstem disorders, they were a temporary or 
intermittent flare-up, not a permanent advancement of the 
underlying pathology.  See Jensen, 4 Vet. App. at 306-07; Hunt, 1 
Vet. App. 292; Verdon, 8 Vet. App. at 536-7.

In summary, the medical evidence of record shows that the Veteran 
did not report, and was not treated for, any symptoms which would 
correspond to a permanent increase in the underlying severity of 
the Veteran's brainstem and cervical spine disorder.  See Id.  
After military service, the Veteran did not report any complaints 
of a brainstem or cervical spine disorder for approximately 9 
years.  See Maxson, 230 F.3d at 1333.  When the Veteran did 
report complaints, he stated that they had begun recently, not a 
decade before.  Finally, there is no competent evidence of record 
that the Veteran's pre-existing brainstem and pre-existing 
cervical spine disorders clearly and unmistakably underwent an 
increase in severity during military service.  As such, the 
medical evidence of record clearly and unmistakably shows that 
the Veteran's preexisting brainstem and cervical spine disorders 
did not undergo a permanent increase in the underlying severity 
during military service.  See Wagner, 370 F.3d at 1093.

The Veteran's statements alone are not sufficient to prove that 
his brainstem and cervical spine disorders were incurred in or 
aggravated by military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, the 
Veteran is not competent to make a determination that his 
brainstem and cervical spine disorders were incurred in or 
aggravated by military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, 


there is no competent evidence of record that shows that the 
Veteran's brainstem and cervical spine disorders were incurred 
in, or underwent a permanent increase in the underlying severity 
during, military service.  As such, service connection for a 
brainstem disorder and a cervical spine disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is clear and unmistakable 
evidence of record that shows that the Veteran's cervical spine 
and brainstem disorders pre-existed military incurred and clear 
and unmistakable evidence that they did not increase in severity 
during military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The Veteran's service treatment records show that in October 
1992, the Veteran complained of headaches for the previous 3 to 4 
days.  He stated that they were localized over the left temporal 
area and waxed and waned.  The Veteran reported that he performed 
data processing at a computer and had been working 9 hours a day 
for 11 days straight.  He reported that he felt better when he 
went to bed and could fall asleep immediately.  On observation, 
no headache was present.  The assessment was muscle contraction.  
On the Veteran's February 1993 separation report of medical 
history, he indicated that he did not have and had never had 
frequent or severe headaches.

After separation from military service, a November 2002 private 
medical report stated that the Veteran was being referred for 
"new onset" headaches.

A December 2002 private computed tomography and magnetic 
resonance imaging report stated that the Veteran complained of 
progressively worsening severe headaches.  A subsequent December 
2002 letter from a private physician stated that the Veteran 
complained of "chronic headaches intermittently for months."  
After physical examination, the impression was headaches.  The 
private physician stated 


that "I do not know what the cause is, although they may just be 
migraines."  The medical evidence of record shows that a 
headache disorder has been consistently diagnosed since December 
2002.

In a February 2004 private disability determination report, the 
Veteran reported that his "problems started in November of 2002.  
He feels that around November 25, 2002, he developed a pulling 
sensation in his head and this is what he says, and also 
associated with that were problems with his balance, coordination 
and headaches."  After physical examination, the diagnosis was 
complaints of headaches, for which the "etiology . . . has never 
been determined."

In a February 2005 VA neurosurgery outpatient report, the Veteran 
reported that he developed headaches in 2002.

A December 2006 VA neurological disorders examination report 
stated that the Veteran's claims file had been reviewed.  The 
Veteran reported that he began having headaches while in active 
military service.  After physical examination, the diagnosis was 
headaches.  The examiner stated that "[i]t is impossible to 
resolve the issue as to whether or not this is related to any 
conditions in the military service without res[or]ting to mere 
speculation."

An October 2007 letter from a VA medical examiner stated that the 
Veteran

suffers from congenital abnormalities of 
the cervical spine and compression of the 
brain stem, including all of the residual 
effects from this abnormality.

It is the opinion of this provider that 
while [the Veteran] was in the Navy he was 
seen by Air Force doctors and was 
improperly diagnosed for the above stated 
condition.

The headaches that were improperly 
diagnosed per the Air Force is caused by or 
a result of the missed congenital 
abnormality of the cervical spine and the 
compression of the brain stem, including 
all the residual effect the [veteran] has 
suffered from this improperly diagnosed 
condition.

The medical evidence of record does not show that the Veteran's 
currently diagnosed headache disorder was incurred in or 
aggravated by military service.  While the Veteran had an 
in-service complaint of headaches, this occurred only once and 
the Veteran reported on his separation report of medical history 
that he did not and had never experienced frequent or severe 
headaches.  While the Veteran also has a current diagnosis of a 
headache disorder, there is no medical evidence of record that 
this was diagnosed prior to November 2002, approximately 9 years 
after separation from military service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  
Furthermore, the Veteran himself reported in multiple medical 
reports that his current headache disorder began in 2002, thus 
showing that there was no continuity between his in-service 
complaint and his current diagnosis.

In addition, there is no medical evidence of record that relates 
the Veteran's headache disorder to military service or to a 
service-connected disability.  The December 2002 letter from a 
private physician, February 2004 private disability determination 
report, and the December 2006 VA neurological disorders 
examination report all stated that the etiology of the Veteran's 
headache disorder was unknown or could not be determined without 
resort to speculation.  The only medical evidence of record which 
cited a specific cause of the Veteran's headache disorder is the 
October 2007 letter from a VA medical examiner.  This letter 
specifically stated that the Veteran's headache disorder "is 
caused by or a result of the missed congenital abnormality of the 
cervical spine and the compression of the brain stem."  However, 
as has been noted above, service connection is not warranted for 
the Veteran's cervical spine or brainstem disorders.  As such, 
the 


October 2007 letter does not provide medical evidence which 
relates the Veteran's currently diagnosed headache disorder to 
military service or to a service-connected disability.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed headache disorder is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 
93.  The Veteran is competent to report the occurrence of 
observable symptomatology, such as headaches.  Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable, 
symptoms of disability.").  However, while the Veteran's recent 
statements include reports that his headaches began prior to 
military service, existed during military service, and continued 
after separation from military service, these statements are 
contradicted by the contemporary evidence of record.  This 
includes the Veteran's February 1993 separation report of medical 
history, in which he indicated that he did not have and had never 
had frequent or severe headaches, and the numerous post-service 
medical reports in which he stated that his symptoms began in 
2002.  The Board assigns greater probative weight to the 
Veteran's statements in the contemporary medical evidence than to 
his current reported history.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Accordingly, the preponderance of the evidence of record does not 
relate the Veteran's currently diagnosed headache disorder to 
military service or to a service-connected disability.  As such, 
service connection for a headache disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54-56.




ORDER

The parts of the November 13, 2008 decision of the Board that 
denied service connection for a brainstem disorder, a cervical 
spine disorder, and a headache disorder is vacated.

Service connection for a brainstem disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a headache disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0839086	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a brainstem 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for vertigo/Meniere's 
syndrome.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a pituitary lesion.

8.  Entitlement to service connection for a vision disorder.

9.  Entitlement to service connection for a thoracic spine 
disorder.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a liver disorder.

12.  Entitlement to service connection for a bowel disorder.

13.  Entitlement to service connection for acute 
diverticulitis.

14.  Entitlement to service connection for a psychiatric 
disorder.

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to March 
1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss for VA purposes.

2.  The veteran's currently diagnosed brainstem disorder 
preexisted military service and was not aggravated by 
military service.

3.  The veteran's currently diagnosed cervical spine disorder 
preexisted military service and was not aggravated by 
military service.

4.  There is no medical evidence of record that relates the 
veteran's currently diagnosed headache disorder to military 
service or to a service-connected disability.

5.  There is no medical evidence of record that relates the 
veteran's currently diagnosed vertigo/Meniere's syndrome to 
military service.

6.  There is no medical evidence of record that relates the 
veteran's currently diagnosed tinnitus to military service.

7.  There is no medical evidence of record that relates the 
veteran's currently diagnosed pituitary lesion to military 
service.

8.  There is no medical evidence of record that relates the 
veteran's currently diagnosed vision disorder to military 
service.

9.  There is no medical evidence of record that relates the 
veteran's currently diagnosed thoracic spine disorder to 
military service.

10.  There is no medical evidence of record that relates the 
veteran's currently diagnosed hypertension to military 
service.

11.  There is no medical evidence of record that relates the 
veteran's currently diagnosed liver disorder to military 
service.


12.  There is no medical evidence of record that relates the 
veteran's currently diagnosed bowel disorder to military 
service.

13.  There is no medical evidence of record that relates the 
veteran's currently diagnosed acute diverticulitis to 
military service.

14.  There is no medical evidence of record that relates the 
veteran's currently diagnosed psychiatric disorder to 
military service or to a service-connected disability.

15.  Service connection is not currently in effect for any 
disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  A brainstem disorder was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

3.  A cervical spine disorder was not incurred in, or 
aggravated by, active military service, nor can it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

4.  A headache disorder was not incurred in, or aggravated 
by, active military service, or proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

5.  Vertigo/Meniere's syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  A pituitary lesion was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  A vision disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

9.  A thoracic spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

10.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

11.  Fatty liver disease was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

12.  A bowel disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

13.  Acute diverticulitis was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

14.  A psychiatric disorder was not incurred in, or 
aggravated by, active military service, or proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

15.  A total disability rating for compensation purposes 
based on individual unemployability (TDIU) is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in July 2006 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his headache disorder claim.

VA examinations have not been accorded the veteran in 
connection with his other claims.  The veteran has repeatedly 
requested the he be provided with VA examinations for these 
other claims and has stated that the RO improperly failed to 
schedule these examinations.  In this regard, the Board 
emphasizes that the VA regulations are clear on this matter.  
VA is required to provide a medical examination or obtain a 
medical opinion if VA determines it is necessary to decide 
the claim.  A medical examination or a medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or current 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §§ 3.309, 3.313, 
3.316, and 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
indicates that that the claimed disability  or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2007)

In this case, with the exception of the claim for bilateral 
hearing loss, the evidence of record includes current medical 
diagnoses of all of the veteran's claimed disorders.  
However, the evidence of record does establish that the 
veteran experienced an event, injury, or disease in service 
which relates to any of his claimed disabilities, except for 
the headache disorder for which an examination has already 
been provided.  Furthermore, as will be discussed below, the 
evidence of record does not indicate that any of the 
veteran's claimed disorders are associated with military 
service.  As such, under VA law, medical examinations or 
medical opinions are not considered necessary to decide the 
veteran's claims for all service connected disorders other 
than the headache disorder.  Accordingly, the RO properly 
declined to provide the veteran with further medical 
examinations.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis and hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records are negative for any 
complaints or diagnosis of hearing loss for VA purposes.

After separation from military service, an October 2003 VA 
audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
15
15
10
5
20

The average pure tone threshold was shown as 16 decibels in 
the right ear and 13 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent in 
the right ear and 96 percent in the left ear.

A December 2003 VA audiological report stated that results 
showed "mild sensorineural hearing loss at 6,000 h[e]rtz on 
the right."

An April 2005 VA audiological report stated that on 
observation, there was "normal middle ear function in both 
ears with normal acoustic reflexes both IPSI and 
contralateral at 500 [hertz] through 4000 [hertz] and normal 
Type A tympanograms for each ear.  Pure tone audiometry 
revealed a very slight [sensorineural hearing loss] at 6000 
[hertz] in the right ear only."  The assessment was 
"essentially normal hearing in both ears."

An October 2005 VA audiology report stated that on 
observation "[a]ir conduction is [within normal limits] 
across the test range of 250 [hertz] through 8000 [hertz in 
both ears]."  The assessment was "[t]he results of all 
tests are [within normal 


limits], normal hearing [in both ears]."  A second October 
2005 VA audiology report dated the same day stated that on 
audiological examination, the veteran's hearing was "[within 
normal limits] bilateral[ly] . . . at 0 [decibels] except at 
20 [decibels] above 6000 [hertz]."

The medical evidence of record does not show that the veteran 
has a current diagnosis of bilateral hearing loss for VA 
purposes.  The most recent medical evidence of record shows 
that the veteran has hearing within normal limits in both 
ears.  In fact, there is no medical evidence of record that 
the veteran has ever experienced hearing loss to a level that 
is sufficient for service-connection for VA purposes.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of bilateral hearing loss for 
VA purposes.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of bilateral hearing loss for VA 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the medical evidence of record does not show 
that the veteran has a current diagnosis of bilateral hearing 
loss for VA purposes.  As such, service connection for 
bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Brainstem and Cervical Spine Disorders

The veteran's service medical records show that on a February 
1989 induction report of medical history, the veteran 
indicted that he had previously experienced a head injury.  
The examiner noted that the veteran reported hitting his head 
on a crib with no loss of consciousness.  The veteran's 
service medical records are negative for any complaints or 
diagnoses of a brainstem or cervical spine disorder.

After separation from military service, a November 2003 VA 
radiographic report stated that on views of the veteran's 
lateral cervical spine, there appeared to be a "fusion of 
the facets at C1-2 with a small cleft seen anteriorly at the 
junction of the odontoid with the body of C2 that is 
presumably developmental in nature and represents normal 
variation."  The impression was apparent fusion of the 
posterior elements at C1-2 with possible congenital deformity 
or post-traumatic deformity between the odontoid and body of 
C2 that should be correlated with clinical history.

A November 2003 VA neurosurgery report dated the next day 
stated that there was "kinking" of the veteran's brainstem 
and that the veteran's cervical spine disorder was 
congenital.  The medical evidence of record shows that the 
veteran's cervical spine and brainstem disorders have been 
consistently diagnosed since November 2003 and that they have 
consistently been described as congenital in nature.

An October 2007 letter from a VA medical examiner stated that 
the veteran

suffers from congenital abnormalities of 
the cervical spine and compression of the 
brain stem, including all of the residual 
effects from this abnormality.

It is the opinion of this provider that 
while [the veteran] was in the Navy he 
was seen by Air Force doctors and was 
improperly diagnosed for the above stated 
condition.

The headaches that were improperly 
diagnosed per the Air Force is caused by 
or a result of the missed congenital 
abnormality of the cervical spine and the 
compression of the brain stem, including 
all the residual effect the [veteran] has 
suffered from this improperly diagnosed 
condition.

The veteran claims that his cervical spine and brainstem 
disorders pre-existed military service and were aggravated by 
military service.  In this regard, the Board notes that the 
congenital nature of the veteran's disorders is clear and 
unmistakable evidence which demonstrates that the disorders 
existed before acceptance and enrollment into service.  As 
such, despite the absence of any cervical spine or brainstem 
disorders on the veteran's service entrance examination 
report, the presumption of soundness is rebutted.  38 
U.S.C.A. § 1111.

However, there is no medical evidence of record that any 
pre-existing cervical spine or brainstem disorders were 
permanently aggravated by military service.  While the 
October 2007 letter from a VA medical examiner stated that 
the veteran's disorders were "improperly diagnosed" during 
military service, this statement does not provide any 
evidence whatsoever that the disorders increased in severity 
during military service.  There is no medical evidence of 
record which states in any manner that the veteran's cervical 
spine or brainstem disorders were permanently aggravated by 
military service.  The mere existence of a pre-existing 
disability during military service, and even the failure of 
the military to properly diagnosis such a disability, does 
not provide any evidence that the disability itself was 
aggravated by military service.  As noted above, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  In this case, 
there is no in-service evidence of any complaints or symptoms 
of a cervical spine or brain stem disorder, there is no 
post-service medical evidence of any complaints or symptoms 
until 2002, and there is no medical evidence which states 
that either of these disabilities was aggravated by military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

The October 2007 letter from a VA medical examiner states 
that the veteran's headaches are a symptom of his cervical 
spine and brainstem disorders.  However, even if the 
veteran's in-service headache complaints were considered a 
manifestation of his cervical spine and brainstem disorders, 
the medical evidence shows that they occurred only once 
during military service for a period of approximately 4 days.  
The veteran did not ever report a recurrence of the headaches 
and he specifically reported on his February 2003 report of 
medical history that that he did not have and had never had 
frequent or severe headaches.  Thus, the medical evidence of 
record shows that even if the veteran's in-service headaches 
were considered to be a symptom of his cervical spine and 
brainstem disorders, they were a temporary or intermittent 
flare-up, not a permanent advancement of the underlying 
pathology.  See Jensen, 4 Vet. App. at 306-07; Hunt, 1 Vet. 
App. 292; Verdon, 8 Vet. App. at 536-7.

The veteran's statements alone are not sufficient to prove 
that his pre-existing cervical spine and brainstem disorders 
were aggravated by military service.  Espiritu, 2 Vet. App. 
at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is 
no medical evidence of record that shows that the veteran's 
pre-existing cervical spine and brainstem disorders were 
permanently aggravated by military service.  As such, service 
connection for cervical spine and brainstem disorders is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the veteran's pre-existing 
cervical spine and brainstem disorders were permanently 
aggravated by military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Headache Disorder

The veteran's service medical records show that in October 
1992, the veteran complained of headaches for the previous 3 
to 4 days.  He stated that they were localized over the left 
temporal area and waxed and waned.  The veteran reported that 
he did data processing at a computer and had been working 9 
hours a day for 11 days straight.  He reported that he felt 
better when he went to bed and could fall asleep immediately.  
On observation, no headache was present.   The assessment was 
muscle contraction.  On the veteran's February 1993 
separation report of medical history, he indicated that he 
did not have and had never had frequent or severe headaches.

After separation from military service, December 2002 private 
computed tomography and magnetic resonance imaging report 
stated that the veteran complained of progressively worsening 
severe headaches.  A subsequent December 2002 letter from a 
private physician stated that the veteran complained of 
"chronic headaches intermittently for months."  After 
physical examination, the impression was headaches.  The 
private physician stated that "I do not know what the cause 
is, although they may just be migraines."  The medical 
evidence of record shows that a headache disorder has been 
consistently diagnosed since December 2002.

In a February 2004 private disability determination report, 
the veteran reported that his "problems started in November 
of 2002.  He feels that around November 25, 2002, he 
developed a pulling sensation in his head and this is what he 
says, and also associated with that were problems with his 
balance, coordination and headaches."  After physical 
examination, the diagnosis was complaints of headaches, for 
which the "etiology . . . has never been determined."

In a February 2005 VA neurosurgery outpatient report, the 
veteran reported that he developed headaches in 2002.

A December 2006 VA neurological disorders examination report 
stated that the veteran's claims file had been reviewed.  The 
veteran reported that he began having headaches while in 
active military service.  After physical examination, the 
diagnosis was headaches.  The examiner stated that "[i]t is 
impossible to resolve the issue as to whether or not this is 
related to any conditions in the military service without 
res[or]ting to mere speculation."

An October 2007 letter from a VA medical examiner stated that 
the veteran


suffers from congenital abnormalities of 
the cervical spine and compression of the 
brain stem, including all of the residual 
effects from this abnormality.

It is the opinion of this provider that 
while [the veteran] was in the Navy he 
was seen by Air Force doctors and was 
improperly diagnosed for the above stated 
condition.

The headaches that were improperly 
diagnosed per the Air Force is caused by 
or a result of the missed congenital 
abnormality of the cervical spine and the 
compression of the brain stem, including 
all the residual effect the [veteran] has 
suffered from this improperly diagnosed 
condition.

The medical evidence of record does not show that the 
veteran's currently diagnosed headache disorder was incurred 
in or aggravated by military service.  While the veteran had 
an in-service complaint of headaches, this occurred only once 
and the veteran reported on his separation report of medical 
history that he did not and had never experienced frequent or 
severe headaches.  While the veteran also has a current 
diagnosis of a headache disorder, there is no medical 
evidence of record that this was diagnosed prior to December 
2002, approximately 9 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Furthermore, the veteran himself reported in multiple medical 
reports that his current headache disorder began in 2002, 
thus showing that there was no continuity between his 
in-service complaint and his current diagnosis.

In addition, there is no medical evidence of record that 
relates the veteran's headache disorder to military service.  
The December 2002 letter from a private physician, February 
2004 private disability determination report, and the 
December 2006 VA neurological disorders examination report 
all stated that the etiology of the veteran's headache 
disorder was unknown or could not be determined without 
resort to speculation.  The only medical evidence of record 
which cited a specific cause of the veteran's headache 
disorder is the October 2007 letter from a VA medical 
examiner.  This letter specifically stated that the veteran's 
headache disorder "is caused by or a result of the missed 
congenital abnormality of the cervical spine and the 
compression of the brain stem."  However, as has been noted 
above, service connection is not warranted for the veteran's 
cervical spine or brainstem disorders.  As such, the October 
2007 letter does not provide medical evidence which relates 
the veteran's currently diagnosed headache disorder to 
military service or to a service-connected disability.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed headache disorder is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, there is no medical evidence 
of record that relates the veteran's currently diagnosed 
headache disorder to military service or to a 
service-connected disability.  As such, service connection 
for a headache disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed headache disorder to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Vertigo/Meniere's Syndrome, Tinnitus, Pituitary Lesion, 
Vision Disorder, Thoracic Spine Disorder, Hypertension, Liver 
Disorder, Bowel Disorder, and Acute Diverticulitis

The veteran's service medical records are negative for any 
diagnosis of vertigo/Meniere's syndrome, tinnitus, a 
pituitary lesion, a vision disorder, a thoracic spine 
disorder, hypertension, a liver disorder, a bowel disorder, 
or acute diverticulitis.

After separation from military service, a December 2002 
letter from a private physician gave an impression of a 
pituitary mass and vertigo.  The medical evidence of record 
shows that various diagnoses of vertigo/Meniere's syndrome 
and a pituitary lesion have been consistently diagnosed since 
December 2002.

A May 2003 letter from a VA physician stated that the veteran 
complained of tinnitus.  The medical evidence of record shows 
that tinnitus has been consistently diagnosed since May 2003.

A December 2003 VA ultrasound report gave an impression of 
fatty liver.  The medical evidence of record shows that a 
liver disorder has been consistently diagnosed since December 
2003.

A February 2004 private disability determination report gave 
a diagnosis of hypertension.  The medical evidence of record 
shows that hypertension has been consistently diagnosed since 
February 2004.

A September 2004 VA medical report gave an impression of 
irritable bowel syndrome.  The medical evidence of record 
shows that a bowel disorder has been consistently diagnosed 
since September 2004.

An October 2004 VA optometry report stated that the veteran 
had an astigmatism.  The medical evidence of record shows 
that a vision disorder has been consistently diagnosed since 
October 2004.

A September 2005 VA radiographic report stated that minimal 
degenerative disease of the thoracic spine was seen.  The 
medical evidence of record shows that a thoracic spine 
disorder has been consistently diagnosed since September 
2005.

A September 2005 VA general surgery report gave an assessment 
of acute diverticulitis.  The medical evidence of record 
shows that acute diverticulitis has been consistently 
diagnosed since September 2005.

The medical evidence of record does not show that any of the 
disabilities listed in this section are related to military 
service.  The veteran's service medical records are negative 
for any diagnoses of any of these disabilities.  While the 
veteran has current diagnoses of all of these disabilities, 
there is no evidence that any of them were diagnosed prior to 
December 2002, approximately 9 years after separation from 
military service.  See Mense, 1 Vet. App. at 356.  
Furthermore, there is no medical evidence of any kind that 
relates any of these disabilities to military service in any 
manner.  The veteran's statements alone are not sufficient to 
prove that his currently diagnosed vertigo/Meniere's 
syndrome, tinnitus, pituitary lesion, vision disorder, 
thoracic spine disorder, hypertension, liver disorder, bowel 
disorder, and acute diverticulitis are related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  As such, service connection for 
vertigo/Meniere's syndrome, tinnitus, a pituitary lesion, a 
vision disorder, a thoracic spine disorder, hypertension, a 
liver disorder, a bowel disorder, and acute diverticulitis is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed vertigo/Meniere's syndrome, tinnitus, pituitary 
lesion, vision disorder, thoracic spine disorder, 
hypertension, liver disorder, bowel disorder, and acute 
diverticulitis to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Psychiatric Disorder

On the veteran's February 1989 enlistment report of medical 
history, the veteran reported that he had or had previously 
had excessive worry.  The veteran's service medical records 
include no complaints or diagnoses of a psychiatric disorder.

After separation from military service, a June 2003 private 
psychiatric report gave an assessment of mood disorder due to 
pituitary brain tumor.  The medical evidence of record shows 
that various psychiatric disorders have been consistently 
diagnosed since June 2003.  These psychiatric disorders have 
also been consistently related to the veteran's various 
medical problems.


The medical evidence of record does not show that the 
veteran's currently diagnosed psychiatric disorder is related 
to military service.  The veteran's service medical records 
are negative for any complaints or diagnoses of a psychiatric 
disorder.  While the veteran has a current diagnosis of a 
psychiatric disorder, there is no evidence that it was 
diagnosed prior to June 2003, over 10 years after separation 
from military service.  See Mense, 1 Vet. App. at 356.  The 
Board notes that the VA and private medical evidence of 
record specifically and repeatedly states that the veteran's 
currently diagnosed psychiatric disorder is related to his 
various medical problems.  However, service connection is not 
currently in effect for any disability.  As such, these VA 
and private medical records do not relate the veteran's 
currently diagnosed psychiatric disorder to military service 
or to a service-connected disability.  The veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed psychiatric disorder is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, service connection for a 
psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed psychiatric disorder to military service or a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), an extraschedular 
rating is considered where the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection is not currently in effect for any 
disorder.  Therefore, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Moreover, an extraschedular rating of 
TDIU is not warranted because it is impossible for the 
veteran's employment to be impacted by a service-connected 
disability when there is no disability that is 
service-connected.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as service-connection is not 
currently in effect for any disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a brainstem disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a headache disorder is denied.

Service connection for vertigo/Meniere's syndrome is denied.

Service connection for tinnitus is denied.

Service connection for a pituitary lesion is denied.


Service connection for a vision disorder is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for hypertension is denied.

Service connection for a liver disorder is denied.

Service connection for a bowel disorder is denied.

Service connection for acute diverticulitis is denied.

Service connection for a psychiatric disorder is denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


